DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1 to 3.  See MPEP § 608.01(n).  Accordingly, the claims 5, 6 have not been further treated on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (WO 2013/068748 A2) in view of Weyers (US 4,327,296).
Foster discloses regarding,
Claim 1, a generator for converting wave motion in a body of water to useful energy (see abstract), the generator comprising: at least one energy capturing float 2 which is movable in response 5to said wave motion (see figure 2); a reaction member 1 to be positioned below the energy capturing float; connection means for connecting said at least one energy capturing float to said reaction member (see Fig. 2); energy conversion means for converting relative movement between said reaction member and said at least one respective energy capturing float to the useful energy (see abstract); wherein the generator includes adaptable depth setting means for 10setting (see page 11, paragraphs 3, 4), over a predetermined range, the depth of the reaction member in the body of water and the height of the reaction member from a bed of the body of water (see page 18, claim 1), characterised in that both the float and the reaction member have a positive buoyancy; and
wherein the generator comprises at least one submerged operating mode in which the reaction member and buoyancy float are submerged using the depth setting means (page 12, paragraph 7; see Figs. 8, 9, 13, 14).


Weyers is being cited for explicitly teaching the newly added claims limitations, more specifically, wherein the generator comprises at least one submerged 
One would have been motivated to do so for the purpose of reducing damages to the system.

Foster further discloses, regarding,

Claim 2, the connecting means defines a distance 15between said energy capturing float and said reaction member (see Fig. 2).  

Claim 3, the connection means are of adjustable length for independently adjusting the distance between the energy capturing float and the reaction member (page 18, claim 2).  

Claim 4, the positive buoyancy of the float and the reaction member cause adequate tension in the depth setting means to provide stability to the reaction member when submerged (page 8, paragraph 4).  

Claim  255, the connection means comprise at least one flexible line of adjustable length in which the length adjustment is achieved by winding the or at least one flexible line around a respective drum (page 9, paragraph 2).  

Claim 6, the connection means are adjustably 30mounted to the reaction member such that the geometry of the connection means can be altered (page 18, claim 4).  

Claim 7, the depth setting means comprise at least one flexible mooring line of adjustable length to adjustably position 35the reaction member above the bed of the body of water (page 7, paragraph 5).  



Claim 9, the depth setting means 5is coupled to the reaction member by a winch 13a, 13b, 18a, 18b.

It would have been obvious before the effective filing date of the claimed invention to disclose the invention as Foster and to teach explicitly having a submerged operating mode as disclosed by Weyers for the purpose of reducing damages to the system.

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster and Weyers and further in view of Ordinary Skill in the Art.
The combined invention discloses all of the elements above.  However, the combined invention does not disclose explicitly the meter range mentioned in the claims for either the length, the width or diameter of the reaction member/float or the distance separating the float from the reaction member.
Regarding claims 10, 11, 12, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses for the dimensions of the reaction member, or float, or the separation of the float of reaction member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, for increasing the efficiency of the system, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious before the effective filing date of the claimed invention to disclose the generator as disclosed by the combined invention and to modify the invention by disclosing the meter dimensions in order to increase the efficiency and/or reduce damages to the system (see Weyers column 5, lines 40 – 45; column 6, lines 22 – 39; column 3, lines 40 – 49), as taught as ordinary routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 12 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Regarding the means plus function mentioned in the claims, the prior art discloses the equivalent features from which the claims are depending on (e.g. energy conversion means, which is interpreted as a generator).
The remarks refer to many paragraphs of the specifications (0008, 0013-0015, 0031 – 0033, 0018, 0034 – 0036).  It is unclear to what passages in the specs, the claims are referring specifically or if all of the information in those paragraphs should be read into the claims.  It is not clear the meets and bounds of how much information should be read into the claims.  For example, it seems that the energy conversion means may be just a simple generator.  

Regarding the remark that the prior art WO 2013/068748 belongs to the same inventor and thus cannot be used, the 102 statue mentions that the prior art can be a printed publication before the effective filing date of the Present Application.

The prior art, WO 2013/068748 has an international publication (printed date) of 05/16/2013.  The exemptions under the 102 Statue do not apply since the grace period from effective filing date of the Present Application (06/30/2017) in comparison to the prior art printed publication date (05/16/2013) is more than one year.

Regarding the remark that the reaction member allegedly does not have a positive buoyancy, Foster discloses that the reaction member and the float “are together floating on the surface S of a body of water” (see Fig. 1; page 6, paragraph 2).  Thus, both devices have a positive buoyancy.

Regarding the remark pertaining to claim 12, the claim discloses very broadly that at least one (emphasis added) element needs to have a certain length.  Obtaining such length can be easily achievable by anyone having ordinary skill in the art.  For example, fisherman would use either a rope or any other equivalent material to extend the cable/rope to a desire depth (extend the length of the cable/rope).
Such concept of extending the length of an element (cable/rope) in the water is well-known in many fields, thus it has been held that where the general conditions re Aller, 105 USPQ 233.

Regarding the remark pertaining to claims 10, 11, obtaining a certain length/diameter/width of a device is well within the skills of anyone.  For example, ship builders and offshore plant builders take such calculations into account all the time.   Thus obtaining a certain length/width/diameter in the system would have been easily achievable depending on the needs on how much the device needs to be submerged.
In any event, Foster and Weyers would have taken into account such calculations in order to decide how much to submerged the power system (see Foster, abstract; Weyers, column 5, lines 40 – 45; column 6, lines 22 – 39; column 3, lines 40 – 49).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provision of a generator making use of a wave energy which reduces the impact felt by wave forces, specifically during storm conditions while advantageously maintaining maximum stability for optimizing wave energy conversion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

April 28, 2021